DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed March 25, 2022, is acknowledged. Claims 1-4, 6-12, and 14-16 are amended.
Claims 1-16 are pending in the instant application.
In light of the amendments to claims 1-4, 6-12, and 14-16, the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 are withdrawn.

Claim Objections
Claims 4, 7, 9, 10, and 15 objected to because of the following informalities:  
Claim 4 reads “is further to”, but should state --is further arranged to--
Claim 7 reads “a predetermined patient alignment value” but should state --the predetermined patient alignment value--.
Claim 9 reads “after said the treatment irradiation beam” but should state -- after said treatment irradiation beam--.
Claim 10 reads “a comparison” but should state --the comparison--.
Claim 15 reads “a predetermined patient alignment value” but should state --the predetermined patient alignment value--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ruebel (US20170197099A1) in view of Miller (US5117829A) and Nord (US20160287906A1), as evidenced by TechTarget (“What is processor (CPU)? A definition from whatis.com.”, NPL cite V).
Regarding claim 1, Ruebel discloses a patient irradiation treatment plan verification system (Abstract “The invention comprises a method and apparatus”, "the main controller automatically generating an updated current version of the radiation treatment plan using the image, the updated current version of the radiation treatment plan becoming the current version of the radiation treatment plan;") comprising: a treatment irradiation source arranged to output a treatment irradiation beam (Figure 13A, nozzle system "146" and beam transport system "135", see figure below), (Figure 13A, treatment beam "269", see figure below); a first detector (Figure 13A, scintillation material "710", see figure below); a patient support member arranged to support a patient, said patient support member positioned between said treatment irradiation source and said first detector, wherein said first detector is arranged to detect said output treatment irradiation beam after said output treatment irradiation beam has irradiated the supported patient and output irradiation beam information regarding said detected irradiation beam (Paragraph [0261] "The patient support 152 is an mechanical and/or electromechanical device used to position, rotate, and/or constrain any portion of the tumor 720 and/or the patient 730 relative to any axis." Paragraph [0211] "positioning the nozzle system 146 of a gantry 960 on an opposite side of the patient730 from a detection surface, such as the scintillation material 710", Figure 13A nozzle system "146", treatment beam "269", patient "730", and scintillation material "710", see figure below Paragraph [0183] "For instance, a scintillation material 710 or scintillation plate is positioned behind the patient 730 relative to the targeting/delivery system 140 elements, which is optionally used to measure intensity and/or position of the charged particle beam after transmitting through the patient."); and a control circuitry arranged to (Paragraph [0089] "a treatment delivery control system (TDCS) or main controller is used to control multiple aspects of the cancer therapy system)" “Paragraph [0462] "The main controller, a localized communication apparatus, and/or a system for communication of information optionally comprises one or more subsystems stored on a client." "In one embodiment, the communication apparatus is the processor." A processor is inherently circuitry as evidenced by Tech Target on page 1, first sentence “A processor (CPU) is the logic circuitry”.): receive said irradiation beam information from said first detector ((Paragraph [0183] "For instance, a scintillation material 710 or scintillation plate is positioned behind the patient 730 relative to the targeting/delivery system 140 elements, which is optionally used to measure intensity and/or position of the charged particle beam after transmitting through the patient." It is understood since the TDCS discloses supra controls the imaging system, it is receiving said measured data); and control said treatment irradiation source to adjust said treatment irradiation beam (Paragraph [0089] “a treatment delivery control system (TDCS) or main controller is used to control multiple aspects of the cancer therapy system, including one or more of: an imaging system, such as a CT or PET; a positioner, such as a couch or patient interface module; an injector or injection system; a radio-frequency quadrupole system; a ring accelerator or synchrotron; an extraction system; an irradiation plan; and a display system. The TDCS is preferably a control system for automated cancer therapy once the patient is positioned. The TDCS integrates output of one or more of the below described cancer therapy system elements with inputs of one or more of the below described cancer therapy system elements. More generally, the TDCS controls or manages input and/or output of imaging, an irradiation plan, and charged particle delivery.” Paragraph [0302] “dynamically monitor the position of the treatment beam 269 and to function as a feedback control signal to dynamically adjust position of the treatment beam 269 as a function of time while scanning through treatment voxels of the tumor 720.”).

    PNG
    media_image1.png
    716
    632
    media_image1.png
    Greyscale

Ruebel does not disclose the control circuitry arranged to: map dosage information regarding treatment irradiation dosage for the supported patient to a coordinate system of a 3-dimensional (3D) treatment plan image of the supported patient; generate a first digitally reconstructed radiograph (DRR) of said 3D treatment plan image in a detection plane of said first detector; and project said mapped dosage information to said generated first DRR.  Miller discloses a system to map dosage information regarding treatment irradiation dosage for the supported patient to a coordinate system of a 3-dimensional (3D) treatment plan image of the supported patient (Column 11 lines 26-35 "This treatment plan is prepared using the patient's CT scan data as a representation of the patient, which representation includes the target volume 30 that is to be treated. A key part of preparing such a treatment plan is using a computer simulation of the proton beam directed to the target volume 30. Through such simulation. appropriate beam angles and beam energies can be determined to best irradiate the target volume." Lines 55-57 "A primary component of formulating the treatment plan is to determine the location of the treatment center isocenter within the body tissue." Col 12 lines 25-28 "The tissue location at which the isocenter is to be located is determined in accordance with the present invention by identifying a central CT slice that passes through the tumor or target volume 30." Lines 32-33 "Once this central CT slice is identified. this determines the Z coordinate of the tissue isocenter." Lines 50-53 "Once the X-Y coordinates of the desired tissue isocenter have been selected, this tissue isocenter position is marked in an appropriate way" Lines 57-59 "Advantageously, because the CT scan data is digitized, this mark will appear in all digital views of the patient."); generate a first digitally reconstructed radiograph (DRR) of said 3D treatment plan image in a detection plane of said first detector (Column 13 lines 21-24 "As part of the treatment planning process, digitally reconstructed radiographs (DRR 's) are generated for the beam's eye view centered on the isocenter with the gantry angle presumed to be the treatment gantry angle."); and project said mapped dosage information to said generated first DRR (Colum 13, lines 25-29 "As indicated above, a simplified representation of a beam's eye view DRR is shown in FIG. 14. This DRR of FIG. 14 represents a BEV of the beam 92 of FIG. 13. and the image shown in the DRR of FIG. 14 lies in the image plane represented by the line 94 in FIG." A DRR is inherently an image of projected dosage information, since it shows the portion of the target that absorb more or less radiation, but Miller also discloses projecting the beam eye view and isocenter (mapped dosage information) of the expected treatment beam onto the DRR) to provide a system for ensuring a patient is in the correct position and the irradiation beam is also in the correct position as the treatment plan.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Ruebel, with the system to project mapped irradiation beam information onto a DRR as taught by Miller, since such a modification would provide the predictable results of utilizing the current capabilities of Ruebel, such as storing a 3D CT scan image and utilizing the current processing capability of the main controller to arrive at the mapped irradiation beam information onto a DRR. 
Miller discloses comparing the projected dosage information to the received irradiation beam information, but does not explicitly disclose that the irradiation beam is the treatment beam. Neither Miller nor Ruebel explicitly disclose the control circuitry configured to compare said projected dosage information to said received irradiation beam information. Nord teaches that it is known to use a system to create 2-D predicted portal dosage images (Paragraph [0048] “By extracting the gantry angle, (MLC) configuration, and the monitor unit (MU) for each control point from the RTPLAN file and associating the extracted parameters with the corresponding calculated dose distributions for each segment, a predicted portal dose image for each segment/field can be generated.”), collect treatment beam portal images (Paragraph [0065] "an EPID image is acquired during full radiation delivery with the radiation beams at the planned gantry angles 8."), convert the EPID image to a portal dose image (Paragraph [0066] “The acquired EPID images can be converted into 2D absolute dose images (PDis) (i.e., portal dose images) using a dosimetric calibration model. Portal dose images (PDis) represent absolute dose distributions at the plane of the EPID, and are obtained by converting gray scale pixel values to dose values or simulation of the gray scale pixel values.”) and compare the predicted portal dosage images to the portal dose images (Paragraph [0072] "To determine dose variations using the gamma evaluation method, the relative dose difference between portal dose images (PDis) is calculated by comparing each point in the measured dose image with the same point in the predicted dose image.") to provide a system that can quickly verify the treatment plan accuracy through the use of a portal imager.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Ruebel and Miller, with comparing the projected dosage information, as taught by Miller, with the received irradiation beam information, as disclosed by Ruebel with the system taught by Nord, since such a modification would provide the predictable results of using the system as disclosed by Ruebel and merely adding the step of comparing the project dosage information to the actual dosage information recorded by the detector. 
Although Ruebel disclosed a system to control said treatment irradiation source to adjust said treatment irradiation beam based on the comparison supra, Nord also discloses a system to control said treatment irradiation source to adjust said treatment irradiation beam based on the comparison in paragraph [0114] “In step S6 the dose delivery is assessed based on the evaluation. The treatment is continued if a predetermined number of evaluated selected points pass the evaluation. The predetermined number could be at least 90-98% of the total number of evaluated points, for example. The treatment is stopped if a predetermined number of the evaluated selected points fail their evaluation.” Stopping the treatment is adjusting the treatment irradiation beam based on the comparison.
Regarding claim 2, Ruebel discloses a memory (Paragraph [0463] "The client includes a computer-readable storage medium, such as memory.") that stores the information regarding treatment irradiation dosage for the supported patient (Paragraph [0133] "The irradiation plan provides the desired intensity of the proton beam for each x, y, energy, and/or rotational position of the patient/tumor as a function of time. Thus, the intensity controller 340 receives the desired intensity from the irradiation plan").
Ruebel does not explicitly disclose the control circuity is further arranged to output information responsive to an outcome of a comparison of said received irradiation beam information to said information regarding treatment irradiation dosage for the supported patient. Nord teaches that it is known to use a system further comprising: a memory that stores the information regarding treatment irradiation dosage for the supported patient (Paragraph [0046] Once the treatment plan is completed, the patient's OAR and target geometry as well as the treatment plan parameters are stored in a database of computer 40 for future use.), wherein said control circuitry is further arranged to: output information responsive to an outcome of a comparison of said received irradiation beam information to said information regarding treatment irradiation dosage for the supported patient (Paragraph [0072] "To determine dose variations using the gamma evaluation method, the relative dose difference between portal dose images (PDis) is calculated by comparing each point in the measured dose image with the same point in the predicted dose image." Paragraph [0114] "Thus, if the comparisons pass the predefined tolerance value, the treatment proceeds to the next field. If not, the treatment is automatically stopped and the reason for the mismatch is verified. Alternatively, if the comparison does not pass the predefined tolerance value, an alarm signal could be generated to alert the medical personnel" The alarm signal is information output responsive to the outcome of the comparison.) to provide system that can quickly verify the treatment plan accuracy through the use of a portal imager.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system  as taught by Ruebel, with the capability to output information responsive to the outcome of the comparison as taught by Nord, since such a modification would provide the predictable results of using the system disclose supra to output information regarding the comparison of received irradiation beam information and projected dosage information. 
Regarding claim 3, Ruebel discloses said memory further stores the 3D treatment plan image of the supported patient (Paragraph [0463] "The client includes a computer-readable storage medium, such as memory.", Paragraph [0189] "initially a three-dimensional tomographic proton based reference image is collected, such as with hundreds of individual rotation images of the tumor 720 and patient 730.").
Regarding claim 4, Ruebel discloses to control said treatment irradiation source to adjust said treatment irradiation beam based on the comparison (Paragraph [0089] "the TDCS controls or manages input and/or output of imaging, an irradiation plan, and charged particle delivery." Paragraph [0302] "a feedback control signal to dynamically adjust position of the treatment beam"), the control circuitry is further to: responsive to determining that a dosage alignment function of a difference between said received irradiation beam information and said projected dosage information is greater than a predetermined dosage alignment value (Paragraph [0196] "the position verification system 179 and/or the treatment delivery control system 112, upon determination of a tumor shift, an unpredicted tumor distortion upon treatment, and/or a treatment anomaly optionally generates and or provides a recommended treatment change 1070.” The incorporation of determining a difference between said received irradiation beam information and said projected dosage information was disclosed in claims 1 and 2 supra. The dosage alignment function is simply naming the outcome of the comparison and Nord disclosed in claim 2 a predefined tolerance value (Nord Paragraph [0114] "Thus, if the comparisons pass the predefined tolerance value, the treatment proceeds to the next field.” Therefore, Ruebel is incorporating the determination of a predefined tolerance value), control said treatment irradiation source to adjust said output treatment irradiation beam such that said dosage alignment difference function decreases (Paragraph [0196] "the position verification system 179 and/or the treatment delivery control system 112, upon determination of a tumor shift, an unpredicted tumor distortion upon treatment, and/or a treatment anomaly optionally generates and or provides a recommended treatment change 1070. The treatment change 1070 is optionally sent out while the patient 730 is still in the treatment position, such as to a proximate physician or over the internet to a remote physician, for physician approval 1072, receipt of which allows continuation of the now modified and approved treatment plan." The treatment plan change generated is a change to the output treatment irradiation beam and is done so that the said received irradiation beam information would be more similar to information regarding treatment irradiation dosage. The claim limitation does not require the control of the irradiation source to be immediate, so the steps of generating a new treatment plan (beam angles, beam intensity, gantry angles, etc.), receiving approval for the new treatment plan and executing the new treatment plan meets the limitations).
Regarding claim 5, Ruebel discloses said treatment irradiation beam is a proton beam and said first detector is a proton detector (Paragraph [0093] "Herein, the charged particle beam therapy system is described using a proton beam", Paragraph [0183] "scintillation material 710 or scintillation plate is positioned behind the patient 730 relative to the targeting/delivery system 140 elements, which is optionally used to measure intensity and/or position of the charged particle beam after transmitting through the patient." The proton detector is disclosed since Ruebel discloses the beam is a proton beam and then later discloses the scintillation plate measures the beam, so it has to be a proton beam detector).
Regarding claim 8, Ruebel discloses a first x-ray energy source arranged to output a first x-ray beam (Paragraph [0255] "the first imaging source 1312, such as a first X-ray source or first cone beam X-ray source", Figure 13A, first imaging source "1312" and beam path "1332", see figure below); a second detector arranged to detect said first x-ray beam after said first x-ray beam has irradiated the supported patient and output information regarding said detected first x-ray beam (Paragraph [0255] " ... and the first detector 1322, such as an X-ray film, digital X-ray detector, or two-dimensional detector, yield a first X-ray image of the patient at a first time and a second X-ray image of the patient at a second time,", Figure 13A, beam path "1332", patient "730", first detector "1322", see figure below), said patient support member positioned between said second detector and said first x-ray energy source (Figure 13A, patient "730", see figure below); a second x-ray energy source arranged to output a second x-ray beam (Paragraph [0255] "using the second imaging source 1314, such as a second X-ray source or second cone beam X-ray source", Figure 13A, second imaging source "1314", see figure below); and a third detector arranged to detect said second x-ray beam after said second x-ray beam has irradiated the supported patient and output information regarding said detected second x-ray beam, said patient support member positioned between said third detector and said second x-ray energy source (Paragraph [0255] ("the second detector 1324, such as a second X-ray detector, where the use of two, or multiple, source/detector combinations are combined to yield images where the patient 730 has not moved", Figure 13A, imaging sources "1312" and "1314", detector arrays "1324" and "1322", patient "730", see figure below), wherein said treatment irradiation beam is a proton beam (Paragraph [0093] "Herein, the charged particle beam therapy system is described using a proton beam") and said first detector is a proton detector (Paragraph [0183] "scintillation material 710 or scintillation plate is positioned behind the patient 730 relative to the targeting/delivery system 140 elements, which is optionally used to measure intensity and/or position of the charged particle beam after transmitting through the patient.")

    PNG
    media_image1.png
    716
    632
    media_image1.png
    Greyscale

Regarding claim 9, Ruebel discloses a patient irradiation treatment plan verification method, the method comprising (Abstract “The invention comprises a method and apparatus”, "the main controller automatically generating an updated current version of the radiation treatment plan using the image, the updated current version of the radiation treatment plan becoming the current version of the radiation treatment plan;"): irradiating, by a treatment irradiation source, a patient with a treatment irradiation beam (Paragraph [0039] “Patient treatment involves irradiating the patient with treatment beams (i.e., X-rays, for example) according to a prescribed delivery treatment plan.” Figure 13A, nozzle system "146" and beam transport system "135", treatment beam "269", see figure below); detecting, by a first detector (Figure 13A, scintillation material "710", see figure below); the treatment irradiation beam after said the treatment irradiation beam has irradiated the patient; outputting irradiation beam information regarding said detected irradiation beam (Paragraph [0211] "positioning the nozzle system 146 of a gantry 960 on an opposite side of the patient 730 from a detection surface, such as the scintillation material 710", Figure 13A nozzle system "146", treatment beam "269", patient "730", and scintillation material "710", see figure below) (Paragraph [0183] "For instance, a scintillation material 710 or scintillation plate is positioned behind the patient 730 relative to the targeting/delivery system 140 elements, which is optionally used to measure intensity and/or position of the charged particle beam after transmitting through the patient."); control circuit capable of mapping and generating (Paragraph [0089] "a treatment delivery control system (TDCS) or main controller is used to control multiple aspects of the cancer therapy system)" “Paragraph [0462] "The main controller, a localized communication apparatus, and/or a system for communication of information optionally comprises one or more subsystems stored on a client." "In one embodiment, the communication apparatus is the processor." A processor is inherently circuitry as evidenced by Tech Target on page 1, first sentence “A processor (CPU) is the logic circuitry”.): and controlling said treatment irradiation source to adjust said treatment irradiation beam (Paragraph [0089] “a treatment delivery control system (TDCS) or main controller is used to control multiple aspects of the cancer therapy system, including one or more of: an imaging system, such as a CT or PET; a positioner, such as a couch or patient interface module; an injector or injection system; a radio-frequency quadrupole system; a ring accelerator or synchrotron; an extraction system; an irradiation plan; and a display system. The TDCS is preferably a control system for automated cancer therapy once the patient is positioned. The TDCS integrates output of one or more of the below described cancer therapy system elements with inputs of one or more of the below described cancer therapy system elements. More generally, the TDCS controls or manages input and/or output of imaging, an irradiation plan, and charged particle delivery.” Paragraph [0302] “dynamically monitor the position of the treatment beam 269 and to function as a feedback control signal to dynamically adjust position of the treatment beam 269 as a function of time while scanning through treatment voxels of the tumor 720.”).

    PNG
    media_image1.png
    716
    632
    media_image1.png
    Greyscale

Ruebel does not disclose mapping dosage information regarding treatment irradiation dosage for the patient to a coordinate system of a 3-dimensional (3D) treatment plan image of the patient; generating a first digitally reconstructed radiograph (DRR) of said 3D treatment plan image in a detection plane of said first detector; and projecting said mapped dosage information to said generated first DRR. Miller teaches that it is known to use a method mapping, by a control circuitry (Col 3, lines 29-30 “system includes a computer or equivalent processor.”, dosage information regarding treatment irradiation dosage for the patient to a coordinate system of a 3-dimensional (3D) treatment plan image of the patient (Column 11 lines 26-35 "This treatment plan is prepared using the patient's CT scan data as a representation of the patient, which representation includes the target volume 30 that is to be treated. A key part of preparing such a treatment plan is using a computer simulation of the proton beam directed to the target volume 30. Through such simulation. appropriate beam angles and beam energies can be determined to best irradiate the target volume." Lines 55-57 "A primary component of formulating the treatment plan is to determine the location of the treatment center isocenter within the body tissue." Col 12 lines 25-28 "The tissue location at which the isocenter is to be located is determined in accordance with the present invention by identifying a central CT slice that passes through the tumor or target volume 30." Lines 32-33 "Once this central CT slice is identified. this determines the Z coordinate of the tissue isocenter." Lines 50-53 "Once the X-Y coordinates of the desired tissue isocenter have been selected, this tissue isocenter position is marked in an appropriate way" Lines 57-59 "Advantageously, because the CT scan data is digitized, this mark will appear in all digital views of the patient."); generating a first digitally reconstructed radiograph (DRR) of said 3D treatment plan image in a detection plane of said first detector (Column 13 lines 21-24 "As part of the treatment planning process, digitally reconstructed radiographs (DRR 's) are generated for the beam's eye view centered on the isocenter with the gantry angle presumed to be the treatment gantry angle."); and projecting said mapped dosage information to said generated first DRR (Colum 13, lines 25-29 "As indicated above, a simplified representation of a beam's eye view DRR is shown in FIG. 14. This DRR of FIG. 14 represents a BEV of the beam 92 of FIG. 13. and the image shown in the DRR of FIG. 14 lies in the image plane represented by the line 94 in FIG.") to provide a method for ensuring a patient is in the correct position and the irradiation beam is also in the correct position as the treatment plan.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Ruebel, with a method enabled by control circuitry to project mapped irradiation beam information onto a DRR as taught by Miller, since such a modification would provide the predictable results of utilizing the current capabilities of Ruebel, such as storing a 3D CT scan image and utilizing the current processing capability of the main controller to arrive at the mapped irradiation beam information onto a DRR.
Miller discloses comparing the projected dosage information to the received irradiation beam information, but does not explicitly disclose that the irradiation beam is the treatment beam. Neither Miller nor Ruebel explicitly disclose comparing said projected dosage information to said received irradiation beam information and controlling said treatment irradiation source to adjust said treatment irradiation beam based on the comparison. Nord teaches that it is known to use a method (Abstract “Systems, devices, and methods for dosimetric verification of radiation therapy treatments”) to create 2-D predicted portal dosage images (Paragraph [0048] “By extracting the gantry angle, (MLC) configuration, and the monitor unit (MU) for each control point from the RTPLAN file and associating the extracted parameters with the corresponding calculated dose distributions for each segment, a predicted portal dose image for each segment/field can be generated.”), collect treatment beam portal images (Paragraph [0065] "an EPID image is acquired during full radiation delivery with the radiation beams at the planned gantry angles 8."), convert the EPID image to a portal dose image (Paragraph [0066] “The acquired EPID images can be converted into 2D absolute dose images (PDis) (i.e., portal dose images) using a dosimetric calibration model. Portal dose images (PDis) represent absolute dose distributions at the plane of the EPID, and are obtained by converting gray scale pixel values to dose values or simulation of the gray scale pixel values.”) for comparing said projected dosage information to said received irradiation beam information (Paragraph [0072] "To determine dose variations using the gamma evaluation method, the relative dose difference between portal dose images (PDis) is calculated by comparing each point in the measured dose image with the same point in the predicted dose image.") and controlling said treatment irradiation source to adjust said treatment irradiation beam based on the comparison (Paragraph [0114] “In step S6 the dose delivery is assessed based on the evaluation. The treatment is continued if a predetermined number of evaluated selected points pass the evaluation. The predetermined number could be at least 90-98% of the total number of evaluated points, for example. The treatment is stopped if a predetermined number of the evaluated selected points fail their evaluation.” Stopping the treatment is adjusting the treatment irradiation beam based on the comparison.) to provide a method that can quickly verify the treatment plan accuracy through the use of a portal imager.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Ruebel and Miller, with comparing the projected dosage information, as taught by Miller, with the received irradiation beam information, as disclosed by Ruebel with method as taught by Nord, since such a modification would provide the predictable results of using the method as disclosed by Ruebel and merely adding the step of comparing the project dosage information to the actual dosage information recorded by the detector and controlling the treatment irradiation source to adjust the treatment irradiation beam based on the comparison.
Regarding claim 10, neither Miller nor Ruebel disclose outputting information responsive to an outcome of a comparison of said received irradiation beam information to said information regarding treatment irradiation dosage for the supported patient. Nord teaches that it is known to use a method for outputting information responsive to an outcome of a comparison of said received irradiation beam information to said information regarding treatment irradiation dosage for the supported patient (Paragraph [0046] Once the treatment plan is completed, the patient's OAR and target geometry as well as the treatment plan parameters are stored in a database of computer 40 for future use.), wherein said control circuitry is further arranged to: output information responsive to an outcome of a comparison of said received irradiation beam information to said information regarding treatment irradiation dosage for the supported patient (Paragraph [0072] "To determine dose variations using the gamma evaluation method, the relative dose difference between portal dose images (PDis) is calculated by comparing each point in the measured dose image with the same point in the predicted dose image." Paragraph [0114] "Thus, if the comparisons pass the predefined tolerance value, the treatment proceeds to the next field. If not, the treatment is automatically stopped and the reason for the mismatch is verified. Alternatively, if the comparison does not pass the predefined tolerance value, an alarm signal could be generated to alert the medical personnel" The alarm signal is information output responsive to the outcome of the comparison.) to provide system that can quickly verify the treatment plan accuracy through the use of a portal imager.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Ruebel, with outputting information responsive to the outcome of the comparison as taught by Nord, since such a modification would provide the predictable results of using the system disclose supra to output information regarding the comparison of received irradiation beam information and projected dosage information.
Regarding claim 11, Ruebel discloses storing the 3D treatment plan image of the patient in a memory (Paragraph [0463] "The client includes a computer-readable storage medium, such as memory.", Paragraph [0189] "initially a three-dimensional tomographic proton based reference image is collected, such as with hundreds of individual rotation images of the tumor 720 and patient 730.").
Regarding claim 12, Ruebel discloses the method wherein controlling said treatment irradiation source to adjust said treatment irradiation beam (Paragraph [0089] "the TDCS controls or manages input and/or output of imaging, an irradiation plan, and charged particle delivery." Paragraph [0302] "a feedback control signal to dynamically adjust position of the treatment beam") based on the comparison (disclosed supra in claim 1) comprises responsive to determining that a dosage alignment function of a difference between said irradiation beam information and said projected dosage information is greater than a predetermined dosage alignment value (Paragraph [0196] "the position verification system 179 and/or the treatment delivery control system 112, upon determination of a tumor shift, an unpredicted tumor distortion upon treatment, and/or a treatment anomaly optionally generates and or provides a recommended treatment change 1070.” The incorporation of determining a difference between said received irradiation beam information and said projected dosage information was disclosed in claims 1 and 2 supra. The dosage alignment function is simply naming the outcome of the comparison and Nord disclosed in claim 2 a predefined tolerance value (Nord Paragraph [0114] "Thus, if the comparisons pass the predefined tolerance value, the treatment proceeds to the next field.” Therefore, Ruebel is incorporating the determination of a predefined tolerance value), adjusting the treatment irradiation beam such that said dosage alignment difference function decreases (Paragraph [0196] "the position verification system 179 and/or the treatment delivery control system 112, upon determination of a tumor shift, an unpredicted tumor distortion upon treatment, and/or a treatment anomaly optionally generates and or provides a recommended treatment change 1070. The treatment change 1070 is optionally sent out while the patient 730 is still in the treatment position, such as to a proximate physician or over the internet to a remote physician, for physician approval 1072, receipt of which allows continuation of the now modified and approved treatment plan." The treatment plan change generated is a change to the output treatment irradiation beam and is done so that the said received irradiation beam information would be more similar to information regarding treatment irradiation dosage. The claim limitation does not require the control of the irradiation source to be immediate, so the steps of generating a new treatment plan (beam angles, beam intensity, gantry angles, etc.), receiving approval for the new treatment plan and executing the new treatment plan meets the limitations).
Regarding claim 13, Ruebel discloses the method wherein the treatment irradiation beam is a proton beam (Paragraph [0093] "Herein, the charged particle beam therapy system is described using a proton beam", Paragraph [0183] "scintillation material 710 or scintillation plate is positioned behind the patient 730 relative to the targeting/delivery system 140 elements, which is optionally used to measure intensity and/or position of the charged particle beam after transmitting through the patient." The proton detector is disclosed since Ruebel discloses the beam is a proton beam and then later discloses the scintillation plate measures the beam, so it has to be a proton beam detector).
Regarding claim 16, Ruebel teaches the treatment irradiation beam is a proton beam (Paragraph [0093] "Herein, the charged particle beam therapy system is described using a proton beam"), the method further comprising: outputting a first x-ray beam (Paragraph [0251] "first imaging source 1312 yields a first beam path", paragraph [0255] "the first imaging source 1312, such as a first X-ray source or first cone beam X-ray source", figure 13A, imaging source "1312" and beam path "1332"); receiving said first x-ray beam after said first x-ray beam has irradiated the patient (Paragraph [0255], "the set of detectors 1320 are used to collect a series of responses"); outputting information regarding said received first x-ray beam (Paragraph [0255] "yield a first X-ray image of the patient at a first time"); outputting a second x-ray beam (Figure 13A imaging source "1314" and beam path "1334", see figure below); receiving said second x-ray beam after said second x-ray beam has irradiated the patient; and outputting information regarding said received second x-ray beam (Paragraph [0255] "such as a second X-ray source or second cone beam X-ray source, and the second detector 1324, such as a second X-ray detector, where the use of two, or multiple, source/detector combinations are combined to yield images where the patient 730 has not moved between images as the two, or the multiple, images are optionally and preferably collected at the same time"). 

    PNG
    media_image1.png
    716
    632
    media_image1.png
    Greyscale


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ruebel (US20170197099A1), Miller (US5117829A) and Nord (US20160287906A1), further referred to as ‘Modified Ruebel’, as applied to claims 1 and 9 above, and further in view of Falco (US20090022383A1). 
Regarding claim 6, Modified Ruebel discloses control circuitry is arranged to: compare said received irradiation beam information to said generated first DRR to determine a difference between said received irradiation beam information and said generated first DRR; and controlling the treatment beam as disclosed supra with respect to claim 4. Ruebel does disclose controlling the patient support (Paragraph [0210] “a support of the patient, such as the rotatable platform 756, which is also referred to herein as a movable or dynamically positionable patient platform, patient chair, or patient couch.”, Paragraph [0395] “Optionally, the main controller 110 uses inputs from the set of fiducial detectors 3320 to: (1) dictate movement of the patient 730”. Modified Ruebel does not disclose determining that a first patient alignment function of a difference between said received irradiation beam information and said generated first DRR is greater than a predetermined patient alignment value, control said patient support member to adjust the position of the supported patient such that said first patient alignment difference function decreases. 
Falco teaches that it is known to use a system to compare said received irradiation beam information to said generated first DRR to determine a difference between said received irradiation beam information and said generated first DRR; and responsive to determining that a first patient alignment function of a difference between said received irradiation beam information and said generated first DRR is greater than a predetermined patient alignment value, control said patient support member to adjust the position of the supported patient such that said first patient alignment difference function decreases (Paragraph [0030] “Portal images are typically compared to digitally DRRs. These are simulated projections through the CT dataset, from the planned beam angles ( or other more convenient angles), to form 2D images for each beam. By observing differences between the portal images and the DRRs, the treatment couch can be shifted to improve patient alignment with the beam(s).” Paragraph [0032] “The system 400 comprises a register 405 and a processor 415.”Paragraph [0034] “The register 405 provides the images to the processor 415, which implements the functionality of the present invention in hardware or software, or a combination of both on a general-purpose computer. In particular, processor 415 registers the images and creates an enhanced image, which may be displayed on a device 430. The processor 415 there upon computes patient shifts (first patient alignment function) or other changes in treatment parameters, which are communicated to the controller 435 of a treatment device… The controller 435, in turn, causes appropriate adjustments (the controller would only cause adjustments if the alignment function was greater than a predetermined value, which could be 0) to be made”)  to provide a system to compare the portal image to a DRR and responsively adjust the patient’s position if they are out of alignment.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Modified Ruebel, with the capability to compare the portal image to the DRR, determine a patient misalignment value and correct the patient alignment as taught by Falco, since such a modification would provide the predictable results of using the already provided DRR and beam information (portal image) to provide a measurable value for the main controller of Modified Ruebel to adjust the dynamically moveable patient support. 
Regarding claim 14, Modified Ruebel discloses a method further comprising: comparing said received irradiation beam information to said generated first DRR to determine a difference between said received irradiation beam information and said generated first DRR; and controlling the treatment beam as disclosed supra with respect to claim 12. Ruebel does disclose controlling the patient support (Paragraph [0210] “a support of the patient, such as the rotatable platform 756, which is also referred to herein as a movable or dynamically positionable patient platform, patient chair, or patient couch.”, Paragraph [0395] “Optionally, the main controller 110 uses inputs from the set of fiducial detectors 3320 to: (1) dictate movement of the patient 730”. Modified Ruebel does not disclose responsive to determining that a first patient alignment function of a difference between said irradiation beam  information and said generated first DRR is greater than a predetermined patient alignment value, adjusting a position of the patient such that said first patient alignment difference function decreases.
Falco teaches that it is known to use a method to compare said received irradiation beam information to said generated first DRR to determine a difference between said received irradiation beam information and said generated first DRR; and responsive to determining that a first patient alignment function of a difference between said received irradiation beam information and said generated first DRR is greater than a predetermined patient alignment value, control said patient support member to adjust the position of the supported patient such that said first patient alignment difference function decreases (Paragraph [0030] “Portal images are typically compared to digitally DRRs. These are simulated projections through the CT dataset, from the planned beam angles ( or other more convenient angles), to form 2D images for each beam. By observing differences between the portal images and the DRRs, the treatment couch can be shifted to improve patient alignment with the beam(s).” Paragraph [0032] “The system 400 comprises a register 405 and a processor 415.”Paragraph [0034] “The register 405 provides the images to the processor 415, which implements the functionality of the present invention in hardware or software, or a combination of both on a general-purpose computer. In particular, processor 415 registers the images and creates an enhanced image, which may be displayed on a device 430. The processor 415 there upon computes patient shifts (first patient alignment function) or other changes in treatment parameters, which are communicated to the controller 435 of a treatment device… The controller 435, in turn, causes appropriate adjustments (the controller would only cause adjustments if the alignment function was greater than a predetermined value, which could be 0) to be made”) to provide a method to compare the portal image to a DRR and responsively adjust the patient’s position if they are out of alignment.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Modified Ruebel, with the capability to compare the portal image to the DRR, determine a patient misalignment value and correct the patient alignment as taught by Falco, since such a modification would provide the predictable results of using the already provided DRR and beam information (portal image) to provide a measurable value for the main controller of Modified Ruebel to adjust the dynamically moveable patient support. 
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ruebel (US20170197099A1), Miller (US5117829A), Nord (US20160287906A1) and Falco (US20090022383A1), further referred to as ‘Modified Ruebel’, as applied to claims 1, 6, 9 and 14 above, and further in view of Maurer (US20120035462A1).
Regarding claim 7, Modified Ruebel does disclose the acquisition and storage of primary and secondary X-ray images but does not explicitly disclose where said memory further stores a 2-dimensional (2D) image of the supported patient, and wherein said control circuitry is further arranged to: generate a second DRR of said stored 3D treatment plan image in a plane associated with said stored 2D image; compare said stored 2D image to said generated second DRR to determine a difference between said stored 2D image and said generated second DRR; and responsive to determining that a second patient alignment function of the difference between said stored 2D image and said generated second DRR is greater than a predetermined patient alignment value, control said patient support member to adjust the position of the supported patient such that said second patient alignment difference function decreases.
Maurer teaches a memory that further stores a 2-dimensional (2D) image of the supported patient (Paragraph [0045] "x-ray images of the target volume in its actual treatment room position and orientation are obtained ("stored")") and wherein said control circuitry is further arranged to: generate a second ORR of said stored 30 treatment plan image in a plane associated with said stored 20 image (Paragraph [0045] "a set ("multiple" or "more than one") of digitally reconstructed radiographs (ORRs) is generated from the planning CT image that simulate the target volume in a variety of positions ("second position") and orientations"); compare said stored 2D image to said generated second DRR to determine a difference between said stored 2D image and said generated second DRR (Paragraph [0045] "generate a transformation between the planning CT image reference frame and the treatment room reference frame ... and iterate the procedure ("collect additional images and compare to additional DRRs") until the patient is properly aligned ... " In order to determine proper alignment the processor must calculate a difference between the 2D image and DRR); and responsive to the outcome of said irradiation comparison indicating that a second patient alignment function of a difference between said stored 20 image and said generated second ORR is greater than a predetermined patient alignment value, control said patient support member to adjust the position of the supported patient such that said second patient alignment difference function decreases (Paragraph [0045] "Processor uses this transformation to adjust the position and orientation of LINAC to accurately deliver the radiation treatment according to the treatment plan, or to adjust patient treatment couch and iterate the procedure until the patient is properly aligned before commencing radiation delivery.") to provide a system capable of verifying patient’s position with respect to the treatment plan in order to verify correct delivery of the treatment.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Modified Ruebel, with using a stored 2-D image (can be taken by X-ray), comparing it to a second DRR (there is no limit to number of DRRs to be produced), comparing the two images, determining a difference and using the difference to appropriately position the patient by moving the patient support as taught by Maurer, since such a modification would provide the predictable results of adding the X-rays images already taught by Ruebel and adding a second DRR to the system taught by Falco to arrive at the same system as taught by Falco.  
Regarding claim 15, Modified Ruebel does not explicitly disclose the limitations of the claim. Maurer teaches it is known to use a method of generating a second DRR of the 3D treatment plan image in a plane associated with a 2-dimensional (2D) image of the patient (Paragraph [0045] "a set ("multiple" or "more than one") of digitally reconstructed radiographs (DRRs) is generated from the planning CT image that simulate the target volume in a variety of positions ("second position") and orientations"); comparing the 2D image to said generated second DRR to determine a difference between said 2D image of the patient and said generated second DRR; (Paragraph [0045] "generate a transformation between the planning CT image reference frame and the treatment room reference frame ... and iterate the procedure ("collect additional images and compare to additional ORRs") until the patient is properly aligned ... "); and responsive to the outcome of said irradiation comparison  indicating that a second patient alignment function of a difference between the 20 image and said generated second ORR is greater than a predetermined patient alignment value, adjusting the position of the patient such that said second patient alignment difference function decreases. (Paragraph [0045] "Processor uses this transformation to adjust the position and orientation of LINAC to accurately deliver the radiation treatment according to the treatment plan, or to adjust patient treatment couch and iterate the procedure until the patient is properly aligned before commencing radiation delivery."). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Modified Ruebel, to generate a second DRR and compare to a second generated ORR and adjust the patient support member appropriately as taught by Maurer since such a modification would provide the predictable results of an method using capabilities within Modified Ruebel of generating additional DRRs, generating a 2-D image (via X-ray imager) and repeating the method taught by Falco to arrive at the claimed invention.


Response to Arguments
In light of the amended drawings, filed on April 11, 2022, objections to the drawings are withdrawn.
Applicant’s arguments, see pages 10-15, filed April 11, 2022 with respect to 102 rejections of claims 1 and 9, the 103 rejections of claims 3, 4 and 12, the 112 rejections of claims 1-16 and objections have been fully considered and are persuasive in light of the amendments. The 102 rejections of claims 1 and 9, the 103 rejections of claims 3, 4 and 12, the 112 rejections of claims 1-16, and objections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Ruebel (US20170197099A1) further in view of Miller (US5117829A), Nord (US20160287906A1), Falco (US20090022383A1), and Maurer (US20120035462A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fu (US768467B2) discloses using DRRs to register a patient position in real time with respect to X-ray projections. Yan (US20080031406A1) discloses matching DRRs to portal images for real-time radiation plan compliance evaluation. Milickovic (“CT imaging based digitally reconstructed radiographs and their application in Brachytherapy.”) and Moore (“Use of a digitally reconstructed radiograph-based computer simulation for the optimisation of chest radiographic techniques for computed radiography imaging systems.”) disclose the method of using a 3-D patient image to project radiation dosage onto a 2-D DRR. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.D.H./Examiner, Art Unit 3791                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791